Name: Commission Implementing Regulation (EU) 2018/1097 of 26 July 2018 amending Implementing Regulation (EU) 2017/2197 on the reimbursement, in accordance with Article 26(5) of Regulation (EU) No 1306/2013 of the European Parliament and of the Council, of the appropriations carried over from financial year 2017
 Type: Implementing Regulation
 Subject Matter: EU finance;  financial institutions and credit;  Europe;  agricultural policy;  budget
 Date Published: nan

 3.8.2018 EN Official Journal of the European Union L 197/5 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1097 of 26 July 2018 amending Implementing Regulation (EU) 2017/2197 on the reimbursement, in accordance with Article 26(5) of Regulation (EU) No 1306/2013 of the European Parliament and of the Council, of the appropriations carried over from financial year 2017 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (1), and in particular Article 26(6) thereof, After consulting the Committee on the Agricultural Funds, Whereas: (1) Commission Implementing Regulation (EU) 2017/2197 (2) sets the amounts made available to the Member States for reimbursement to the final recipients in financial year 2018. Those amounts correspond to the financial discipline reduction actually applied by the Member States in financial year 2017 on the basis of the Member States' declarations of expenditure for the period from 16 October 2016 to 15 October 2017. (2) In respect of Romania, the detailed declaration of expenditure did not fully take into account the threshold of EUR 2 000 that applies to financial discipline in accordance with Article 8(1) of Regulation (EU) No 1307/2013 of the European Parliament and of the Council (3). Therefore, with a view to sound financial management, in Implementing Regulation (EU) 2017/2197 no amount was made available to Romania for reimbursement. (3) Romania has subsequently informed the Commission about the correct amount of financial discipline which should have been applied in Romania in financial year 2017 when fully taking into account the threshold of EUR 2 000. In order to ensure that the reimbursement of the relevant amounts to Romanian farmers can take place, the Commission should determine the corresponding amount that is made available to Romania. (4) Implementing Regulation (EU) 2017/2197 should therefore be amended accordingly. (5) As the amendment made by this Regulation affects the application of Implementing Regulation (EU) 2017/2197, which applies from 1 December 2017, this Regulation should also apply from that day, HAS ADOPTED THIS REGULATION: Article 1 In the Annex to Implementing Regulation (EU) 2017/2197, the following entry is inserted: Romania 16 452 203 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 December 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 2018. For the Commission, On behalf of the President, Jerzy PLEWA Director-General Directorate-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 549. (2) Commission Implementing Regulation (EU) 2017/2197 of 27 November 2017 on the reimbursement, in accordance with Article 26(5) of Regulation (EU) No 1306/2013 of the European Parliament and of the Council, of the appropriations carried over from financial year 2017 (OJ L 312, 28.11.2017, p. 86). (3) Regulation (EU) No 1307/2013 of the European Parliament and of the Council of 17 December 2013 establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy and repealing Council Regulation (EC) No 637/2008 and Council Regulation (EC) No 73/2009 (OJ L 347, 20.12.2013, p. 608).